Exhibit 10.3
FIRST AMENDMENT
TO THE DELAYED DRAW TERM LOAN AGREEMENT
FIRST AMENDMENT, dated as of August 7, 2008 (this “Amendment”), to the Delayed
Draw Term Loan Agreement, dated as of May 5, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among PUBLIC
SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, (the “Borrower”), the
Lenders party thereto from time to time (the “Lenders”), MORGAN STANLEY SENIOR
FUNDING, INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents
(the “Co-Syndication Agents”), MERRILL LYNCH CAPITAL CORPORATION, as
Administrative Agent (the “Administrative Agent”), and the Arrangers. Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings set forth in the Term Loan Agreement.
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the Lenders, the Co-Syndication Agents, the
Administrative Agent and the Arrangers are parties to the Term Loan Agreement;
and
WHEREAS, pursuant to Section 11.7 of the Term Loan Agreement, the Borrower
agreed that the Term Loan Agreement must be amended to reflect any material
agreement, covenant, default or other condition in the Letter of Credit Facility
that is more restrictive than any of the agreements, covenants, defaults or
conditions set forth in the Term Loan Agreement and the Borrower and the
Administrative Agent hereby agree to effectuate such amendment to the Term Loan
Agreement as set forth herein to reflect any agreement, covenant, default or
condition in the Letter of Credit Facility or any amendment thereto that is more
restrictive than the Term Loan Agreement.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:
Section 1. Amendment to Definitions. Section 1.1 of the Term Loan Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical position:
“ “Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any fiscal period, the sum of (a) operating income from continuing
operations and from discontinued operations (but expressly excluding any
extraordinary gains and extraordinary losses), (b) depreciation and amortization
expense, (c) net unrealized losses under any derivatives (to the extent such
amounts are included in operating income), (d) impairments of utility plant (to
the extent such amounts are included in operating income), (e) impairments of
regulatory assets and regulatory disallowances (to the extent such amounts are
included in operating income), and (f) other charges, losses or writedowns that
do not represent a cash item in such period or any future period (to the extent
such amounts are included in operating income), less (g) net unrealized gains
under any derivatives and other gains that do not represent a cash item in such
period or any future period (to the extent such amounts are included in
operating income), in each case, determined in accordance with GAAP and
consistent with the preparation and presentation of the Borrower’s financial
statements delivered pursuant to Section 7.1(a) and (b).”

 

 



--------------------------------------------------------------------------------



 



“ “Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any fiscal period, the sum of (a) total interest charges
included in the calculation of income from continuing operations and (b) total
interest charges included in the calculation of income from discontinued
operations, in each case, including all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest), the deferred purchase price of assets, and the
portion of rent expense under capitalized leases that is treated as interest,
all as determined in accordance with GAAP and consistent with the preparation
and presentation of the Borrower’s financial statements delivered pursuant to
Section 7.1(a) and (b).”
Section 2. Amendment to Section 5.1(b)(Representations and Warranties).
Section 5.1(b) of the Term Loan Agreement is hereby amended by (i) deleting the
words “other than” and substituting in lieu thereof “including, without
limitation” and (ii) deleting the parenthetical “(but only with respect to
clause (a) of the definition of Material Adverse Effect)”.
Section 3. Amendment to Section 7.2(Financial Covenant). Section 7.2 of the Term
Loan Agreement is hereby amended by (i) deleting the words “0.65” and
substituting in lieu thereof “0.57” and (ii) by inserting an “(a)” before “At
all times” and adding the following new clause (b):
“(b) As of the last day of any period of four consecutive Fiscal Quarters of the
Borrower with respect to which the financial statements required pursuant to
Section 7.1(a) and (b) are available, the ratio of (i) Consolidated EBITDA for
such period, to (ii) Consolidated Interest Expense for such period, shall be not
less than 2.2 to 1.0.”
Section 4. Ratification. The Borrower hereby ratifies and confirms all of the
Borrower Obligations under the Term Loan Agreement and the other Credit
Documents.
Section 5. Effectiveness. This Amendment shall become effective on the first
date on which each of the conditions set forth in this Section 5 are satisfied:
(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and the Administrative Agent;
(b) The Administrative Agent shall be reasonably satisfied that the requisite
parties to the Letter of Credit Facility, shall have amended, otherwise modified
or consented to the incorporation by reference of changes to the Letter of
Credit Facility to address non-cash charges, losses or gains, including, without
limitation, those caused by a writedown of the Borrower’s goodwill, in a manner
substantially similar to this Amendment, as determined by the Administrative
Agent in its sole discretion; and

 

2



--------------------------------------------------------------------------------



 



(c) The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower; (ii) the Term Loan Agreement and each other Credit Document to which
it is a party constitute valid and legally binding agreements enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties by the Borrower contained in
the Term Loan Agreement and in the other Credit Documents are true and correct
on and as of the date hereof in all material respects as though made as of the
date hereof, except for representations and warranties expressly stated to
relate solely to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, and (iv) no Default or Event of Default exists under the Term Loan
Agreement or any of the other Credit Documents.
Section 6. Governing Law; Counterparts.
(a) THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Amendment may be delivered by facsimile or “pdf” transmission of the relevant
signature pages thereof.
Section 7. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Credit Document to “this Agreement”, “this Note”,
“hereunder”, “hereof” or words of like import, referring to such Credit
Document, and each reference in each other Credit Document to “the Term Loan
Agreement”, “the Notes”, “thereunder”, “thereof” or words of like import
referring to the Term Loan Agreement, the Notes, or any of them, shall mean and
be a reference to such Credit Document, the Term Loan Agreement, the Notes, or
any of them, as amended or otherwise modified by this Amendment; (b) the
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents; (c) this Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement; and (d) delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------



 



Section 8. Final Agreement. THE TERM LOAN AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
Section 9. Reimbursement of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its out-of-pocket costs and expenses
(including legal fees) incurred in connection with this Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

              BORROWER:
 
            PUBLIC SERVICE COMPANY OF NEW MEXICO,     a New Mexico corporation
 
       
 
  By:   /s/ Terry Horn
 
       
 
  Name:   Terry Horn
 
  Title:   Vice President and Treasurer
 
            ADMINISTRATIVE AGENT:
 
            MERRILL LYNCH CAPITAL CORPORATION,     as Administrative Agent
 
       
 
  By:   /s/ Carol Feeley
 
       
 
  Name:   Carol Feeley
 
  Title:   Director

 

S - 1